DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal

1.	In view of the appeal brief filed on 05/09/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651                                                                                                                                                                                                        
Allowable Subject Matter
2.	Claims 22, 25, 32, 34, 35, 38, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 21, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Barzuza et al. (US 2015/0215581) in view of Culbertson et al. (US2011/0085018).
	Regarding claim 21, Barzuza teaches a method executed by one or more electronic devices, the method comprising: displaying, with a wearable electronic device (WED) worn on a head of a first person, a virtual image of a second person at a location in a field of view of the first person during an electronic communication between the first person and the second person (see fig.8-9, ¶ 0027, 0030, 0032, 0062-0064, 0067. The head mounted display generates a video of participant that was captured. A remote participant image is captured to be generated as a 3D image on the HMD.); tracking, with the WED, head movement of the first person (see ¶ 0057, 0060. The system tracks the movement of the user wearing the HMD.).
	Barzuza does not teach displaying, a virtual window with the virtual image of the second person inside the virtual window when the head movement of the first person causes the virtual image of the second person at the location no longer appear in the field of view of the first person.  
Culbertson teaches displaying, a virtual window with the virtual image of the second person inside the virtual window when the head movement of the first person causes the virtual image of the second person at the location to no longer appear in the field of view of the first person (see 3A-3C, ¶ 0026-0027, 0031, 0041, 0049-0051. An images that is displayed on to the user is updated when the head of the user moves. The system detects the movement of the user, wherein the image that is being viewed will no longer in the field of view based on the user head movement. An image that is being virtually being viewed on the display is no longer appearing in view of the user, when the user moves their head to a position that prohibits the image not to be viewed. Thus the image in the virtual world is no longer visual when the user positions their head that would place the virtual image that is no longer in view.).
Barzuza teaches a HMD that is in motion. Culbertson discloses having a image being visual at one position and no longer in view at a another position when the user moves their head. The virtual world displays a virtual image to the user and based on users head movements the image will appear and disappear in association with the head movements being tracked. The combination of Culbertson and Barzuza provide the head tracking and virtual image tracking so that virtual image appears and disappears when the user moves their head. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barzuza to incorporate having a virtual image disappear or no longer visible upon the head movement to a position. The modification provides the function of allowing the user to move their head and the image that was the focus at a location is no longer visible in regards the head movement.  



Regarding claim 29, Barzuza teaches a wearable electronic device (WED), comprising: a display that displays a virtual image of a second person at a location in a field of view of the WED worn on a head of a first person during an electronic communication between the first person and the second person (see fig.8-9, ¶ 0027, 0030, 0032, 0062-0064, 0067. The head mounted display generates a video of participant that was captured. A remote participant image is captured to be generated as a 3D image on the HMD.); electronics that track head movement of the first person (see ¶ 0057, 0060. The system tracks the movement of the user wearing the HMD.).
	Barzuza does not teach wherein the display automatically displays a virtual window with the virtual image of the second person inside the virtual window in response to the head 4movement of the first person causing the location where the virtual image of the second person appears to be outside the field of view of the WED.  
Culbertson teaches wherein the display automatically displays a virtual window with the virtual image of the second person inside the virtual window in response to the head 4movement of the first person causing the location where the virtual image of the second person appears to be outside the field of view of the display (see 3A-3C, ¶ 0026-0027, 0031, 0041, 0049-0051. An images that is displayed on to the user is updated when the head of the user moves. The system detects the movement of the user, wherein the image that is being viewed will no longer in the field of view based on the user head movement. An image that is being virtually being viewed on the display is no longer appearing in view of the user, when the user moves their head to a position that prohibits the image not to be viewed. Thus the image in the virtual world is no longer visual when the user positions their head that would place the virtual image that is no longer in view.).
Barzuza teaches a HMD that is in motion. Culbertson discloses having an image being visual at one position and no longer in view at a another position when the user moves their head. The virtual world displays a virtual image to the user and based on users head movements the image will appear and disappear in association with the head movements being tracked. The combination of Culbertson and Barzuza provide 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barzuza to incorporate having a virtual image disappear or no longer visible upon the head movement to a position. The modification provides the function of allowing the user to move their head and the image that was the focus at a location is no longer visible in regards the head movement.  


5.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Barzuza et al. (US 2015/0215581) in view of Wong et al. (US 9,949,637).
Regarding claim 36, Barzuza teaches a wearable electronic device (WED), comprising: a display that displays a virtual image of a second person at a location in a field of view of the WED worn on a head of a first person during an electronic communication between the first person and the second person (see fig.8-9, ¶ 0027, 0030, 0032, 0062-0064, 0067. The head mounted display generates a video of participant that was captured. A remote participant image is captured to be generated as a 3D image on the HMD.); electronics that track head movement of the first person (see ¶ 0057, 0060. The system tracks the movement of the user wearing the HMD.).
	Barzuza does not teach wherein the display automatically displays a smaller version of the virtual image of the second person at a perimeter of the field of view of the WED in response to the head movement of the first person causing the location where the virtual image of the second person appears to be outside the field of view of the WED.  
 (see col. 21, lines 8-25. Wong discloses the gaze direction as to having an object in the field of view. Further Wong disclose method of operating the HMD to have gaze direction that are determined and wherein the object could increase or decrease in size in with the HMD gaze direction. The system processes the images to which the image can be outside the field of view and having the image with a size based on image being visible or not. An images that is displayed on to the user is updated when the head of the user moves. The system detects the movement of the user, wherein the image that is being viewed will no longer in the field of view based on the user head movement.).
The combination of Wong and Barzuza provide the head tracking and virtual image tracking so that virtual image appears and disappears when the user moves their head. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barzuza to incorporate having a virtual image disappear or no longer visible upon the head movement to a position. The modification provides the function of allowing the user to move their head and the image that was the focus at a location is no longer visible in regards the head movement.  


s 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barzuza et al. (US 2015/0215581) in view of Culbertson et al. (US2011/0085018) in further view of Burns et al. (US 2016/0025981).
	Regarding claim 23, Barzuza and Culbertson do not teach the method of claim 21, wherein the WED displays the virtual window with the virtual image of the second person at a perimeter of the field of view of the first person.  
	Burns teaches wherein the WED displays the virtual window with the virtual image of the second person at a perimeter of the field of view of the first person (see ¶ 0029. The virtual image is position around the perimeter of the field of view dependent on the user head movements.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barzuza and Culbertson to incorporate a virtual image being at a perimeter of the field of view in relation to the user head position. The modification provides the function of tracking the image in perimeter field of view in virtual space.  

Regarding claim 24, Barzuza and Culbertson do not teach the method of claim 21, wherein the WED displays the virtual window in a shape of a box.  
Burns teaches wherein the WED displays the virtual window in a shape of a box (see ¶ 0022. The field of view can be sized and shaped to make the HMD device experience visually immersive to provide the user with a sense of presence in the virtual world.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barzuza and Culbertson to incorporate a .   



7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Barzuza et al. (US 2015/0215581) in view of Culbertson et al. (US2011/0085018) in further view of Kwon et al. (US 9,007,422).
	Regarding claim 26, Barzuza and Culbertson teach the method of claim 21, wherein the virtual image of the second person is a three-dimensional (3D) virtual image built from an image of the second person captured with a camera.  
	Kwon teaches wherein the virtual image of the second person is a three-dimensional (3D) virtual image built from an image of the second person captured with a camera (see fig. 2, 6, col. 6, lines 34-60. The images of the user are presented as avatars in the virtual world.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barzuza and Culbertson to incorporate a virtual image of the user. The modification provides the user to be placed in the virtual world as an avatar.   




s 27, 28, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Barzuza et al. (US 2015/0215581) in view of Culbertson et al. (US2011/0085018).
	Regarding claim 27, Barzuza teaches the method of claim 21 further comprising: mapping, from images captured with the WED, a location of a floor where the first person is located; and displaying, with the WED, the virtual image of the second person to be standing on the floor where the first person is located (see fig. 8-9, ¶ 0027, 0030, 0062-0064, 0067. The system determines the empty seat and determines the position of each participant for each empty space. Thus, remote participants would be placed in the empty spaces. Barzuza discloses the size (see ¶ 0032) which based on participant (recipient) being farther away, the incoming image will be reduced. Therefore, the system gauges the distance from the participant receiving the image in order to adjust the size of the image of the remote participant.).

 
Regarding claim 28, Barzuza teaches the method of claim 21 further comprising: mapping, from images captured with the WED, a location of a wall where the first person is located; and displaying, with the WED, the virtual image of the second person to appear on the wall such that a back of the second person is toward the wall and front of the second person faces the first person (see ¶ 0032, 0034, 0063-0065, 0067. The image of the remote participants are presented based on the local participant orientation (see fig. 9). The local participant with the HMD can move in the direction of the remote participant and the view of the remote participant will be displayed. Any movement from the local user would change the image of the remote participant.). 


Regarding claim 30, Barzuza  teaches the WED of claim 29 further comprising: a camera that captures images of physical objects where the first person is located; and a memory that stores a map of coordinate locations of the physical objects, wherein the WED analyzes the map and the coordinate locations of the physical objects to select the location for where to display the virtual image of the second person in the field of view of the WED during the electronic communication between the first person and the second person (see fig. 8-9, ¶ 0027, 0030, 0062-0064, 0067. The system determines the empty seat and determines the position of each participant for each empty space. Thus, remote participants would be placed in the empty spaces. Barzuza discloses the size (see ¶ 0032) which based on participant (recipient) being farther away, the incoming image will be reduced. Therefore, the system gauges the distance from the participant receiving the image in order to adjust the size of the image of the remote participant.).

 
Regarding claim 31, Barzuza teaches the WED of claim 29 further comprising: electronics that determine a direction of gaze of the first person before the electronic communication commences, wherein the WED selects the location where to display the virtual image of the second person such that the virtual image of the second person appears in the direction of gaze of the first person when the electronic communication commences (see ¶ 0032, 0034, 0063-0065, 0067. The image of the remote participants are presented based on the local participant orientation (see fig. 9). The local participant with the HMD can move in the direction of the remote participant and the view of the remote participant will be displayed. Any movement from the local user would change the image of the remote participant.). 


9.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Barzuza et al. (US 2015/0215581) in view of Culbertson et al. (US2011/0085018) in further view of Merrifield et al (US 2013/0246942).
	Regarding claim 33, Barzuza and Culbertson do not teach the WED of claim 29 further comprising: electronics that determine a physical activity of the first person, 5wherein the WED selects the location where to place the virtual image of the second person based on the physical activity of the first person. 
	Merrifield teaches electronics that determine a physical activity of the first person, 5wherein the WED selects the location where to place the virtual image of the second person based on the physical activity of the first person (see ¶ 0042. The users in the virtual world are mapped to a user’s activity associated with the avatar of the user.). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barzuza and Culbertson to incorporate mapping the user physical activity to an avatar in the virtual world. The modification provides mapping the location and activity of the user to the virtual world avatar with other avatars in the virtual world.    


37 is rejected under 35 U.S.C. 103 as being unpatentable over Barzuza et al. (US 2015/0215581) in view of Culbertson et al. (US2011/0085018) in further view of Burns et al. (US 2016/0025981 ) in further view of Cho et al. (US 2015/0243079).
	Regarding claim 37, Barzuza and Culbertson do not teach the WED of claim 36, wherein the smaller version of the virtual image of the second person appears in a virtual box at the perimeter of the field of view of the WED while the location is outside the field of view of the WED.	  
	Burns teaches wherein the WED displays the virtual image of the second person appears in a virtual box at the perimeter of the field of view of the WED while the location is outside the field of view of the WED (see ¶ 0029. The virtual image is position around the perimeter of the field of view dependent on the user head movements.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barzuza and Culbertson to incorporate a virtual image being at a perimeter of the field of view in relation to the user head position. The modification provides the function of tracking the image in perimeter field of view in virtual space.  
Barzuza and Culbertson and Burns do not teach wherein the smaller version of the virtual image of the second person appears in a virtual box.
Cho teaches wherein the smaller version of the virtual image of the second person appears in a virtual box (see fig. 8, ¶ 0063-0064. The image is a smaller version in the virtual box of the HMD device.).
.  

	
11.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Barzuza et al. (US 2015/0215581) in view of Culbertson et al. (US2011/0085018)  in further view of Bar-Zee et al. (US 2012/0105473).
Regarding claim 40, Barzuza and Culbertson do not teach the WED of claim 36 further comprising: electronics that determine a direction of gaze of the first user, wherein the WED automatically moves the virtual image of the second user to a different location when the direction of gaze of the first user is not directed to the location of the virtual image of the second user.
Bar-Zeev teaches electronics that determine a direction of gaze of the first user, wherein the WED automatically moves the virtual image of the second user to a different location when the direction of gaze of the first user is not directed to the location of the virtual image of the second user (see ¶ 0003. The system tracks the where the user is looking so the system can determine wherein to inset the virtual image in the field of view of the user. Therefore, the system moves the image in regards to the user field of view.).



 Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651